             Case 2:20-cv-02392-CKD Document 3 Filed 12/11/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KENNETH BARNETTE,                                     No. 2:20-cv-2392 CKD P
12                           Petitioner,
13               v.                                         ORDER
14    MATTHEW ATCHLEY,
15                           Respondent.
16

17              Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. Petitioner has not, however, filed an in forma pauperis

19   affidavit or paid the required filing fee ($5.00). See 28 U.S.C. §§ 1914(a); 1915(a). Petitioner

20   will be provided the opportunity to either submit the appropriate affidavit in support of a request

21   to proceed in forma pauperis or submit the appropriate filing fee.

22              In accordance with the above, IT IS HEREBY ORDERED that:

23              1. Petitioner shall submit, within thirty days from the date of this order, an affidavit in

24   support of his request to proceed in forma pauperis or the appropriate filing fee; petitioner’s

25   failure to comply with this order will result in a recommendation that this action be dismissed;

26   and

27   /////

28   /////
                                                            1
         Case 2:20-cv-02392-CKD Document 3 Filed 12/11/20 Page 2 of 2


 1            2. The Clerk of the Court is directed to send petitioner a copy of the in forma pauperis

 2   form used by this district.

 3   Dated: December 11, 2020
                                                       _____________________________________
 4
                                                       CAROLYN K. DELANEY
 5                                                     UNITED STATES MAGISTRATE JUDGE

 6

 7

 8

 9

10

11   12/barn2392.101a

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
